Simmons, C. J.
On an application, made pending a divorce proceeding, for temporary alimony for the wife and child, the amount to be allowed for attorney’s fees and for the support of the child is within the sound discretion of the trial judge. In the present case this discretion was not abused.

Judgment affirmed.


By five Justices.

Application for temporary alimony. Before Judge Holden. Elbert superior court. October 4, 1902.
George G. Grogan, for plaintiff in error.
Z. B. Rogers and J. N Worley, contra.